In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Board of Parole, dated November 13, 1990, and affirmed on August 28, 1991, which, after a hearing, denied the petitioner parole, the appeal is from a judgment of the Supreme Court, Dutchess County (Hillery, J.), entered October 31, 1991, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
*566The petitioner’s contention that his right to due process was violated at his parole hearing is without merit. In addition, the petitioner has failed to show convincingly that the Parole Board did not consider all of the factors enumerated by statute. The Parole Board’s determination denying him parole is not subject to judicial review (see, Executive Law § 259-i [5]; Matter of Gonzalez v Rodriguez, 135 AD2d 633; Matter of Davis v New York State Div. of Parole, 114 AD2d 412). Thompson, J. P., Rosenblatt, Ritter, Friedmann and Krausman, JJ., concur.